        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 1 of 31




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF'PENNSYLVANIA

UNITED STATES OF AMERICA, et al., ex rel.
CHARLES STRUNCK et al.,

                     Plaintiffs,

              v                                 Civil Action No. 12-CV-0175

MALLINCKRODT ARD LLC.
(fIW a Mallinckrodt ARD, Inc. ;
flkla Questcor Pharmaceuticals, Inc.),

                     Defendant.

UIIITED STATES Of'AMERICA, et al., ex rel.
SCOTT CLARK,

                     Plaintiffs,

              v
                                                Civil Action No. l3-CY-1776
MALLINCKRODT ARD LLC.
(fIW a Mallinckrodt ARD, Inc. ;
f/k/a Questcor Pharmaceuticals, Inc.),

                     Defendant.


                  THE T]NITED STATES' OPPOSITION
      TO MALLINCKRODT'S MOTION TO DISN{ISS TTTE UNITED STATES'
     COMPLAINT IN           ON AND TO STRIKE     TIONS THERE,OF
       Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 2 of 31




                                TABLE OF CONTENTS
PRELIMINARY STATEMENT                                                           1



BACKGROUND                                                                      1



ARGUMENT                                                                     ..2

I      THE WELL-PLED COMPLAINT ALLEGES THAT MALLINCKRODT
       VIOLATED THE FALSE CLAIMS ACT BY PAYING ILLEGAL
       COPAY SUBSIDIES FOR ACTHAR                                            ...2

       A.   LEGAL STANDARD                                                   ...2

            1)   The False Claims Act......                                  ..3

            2)   The Anti-Kickback Statute                                   ..4

       B.   THE COMPLAINT'S DETAILED ALLEGATIONS SATISFY
            EACH ELEMENT OF THE AKS AND FCA..........                        ...5

            1)   The Complaint Properly Pleads That Mallinckrodt Violated
                 the AKS....                                                   5


            2)   The Complaint Properly Pleads That Mallinckrodt Violated
                 the FCA....                                                   8

II.    MALLINCKRODT'S ARGUMENT THAT THE COMPLAINT FAILS
       TO STATE A CLAIM LACKS MERIT                                           t0

       A.   MALLINCKRODT MISCONSTRUES THE HHS-OIG
            GUIDANCE IT INVOKES                                              .10

            1)   The Test for Whether Mallinckrodt Violated the AKS is the
                 AKS Itself                                                   ll
            2)   Mallinckrodt Misconstrues the HHS-OIG Materials It
                 Relies On.............                                       t2

            3)   The Complaint Alleges a Litany of Conduct That Falls
                 Outside the Safeguards in the HHS-OIG Materials from the
                 Relevant Time Period ...............                         15

       B.   THE COMPLAINT PLAUSIBLY ALLEGES SCIENTER...                       18

III.   MALLINCKRODT'S MOTION TO STRIKE SHOULD BE DENIED                       22

CONCLUSION....                                                                24
         Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 3 of 31




                                   TABLE OF AUTHORITIES

Cases

Ashcroft v. Iqbal,
       ss6 u.s. 662 (2009)...                                                             2

Bell Atl. Corp. v. Twombly,
        sso u.s. s44 (2007)                                                               2

Connelly v. Lane Const. Corp.,
       809 F.3d 780 (3d Cir. 2016)                                         ...3,19,22

DeLa Cruz v. Piccori Press,
      521F. Supp. 2d 424 (E.D. Pa. 2007)    ..                                    )) )4

Foglia v. Renal Ventures Mgmt., LLC,
       7s4F.3d 153 (3d Cir.2014)...,                                                 3,9

Giuliani v. Polysciences, Inc.,
       275 F. S.rpp.3d564 (E.D. Pa.2017)..                                               22

Guilfuile v. Shields,
        913 F.3d 178 (lst   Cir.20l9)                               .....................24

Halo Elecs., Inc. v. Pulse Elecs., Inc.,
       136 S. Ct.1923 (2016)............                                                 20

Johnson v. Elk Lake Sch. Dist.,
      283 F.3d 138 (3d Cir.2002)...                                                      23

McDermott v. Clondalkin Grp., Inc.,
     649F. App'x 263 (3d Cir.2016)....                                        3,19, 22

Phillips v. Cty. of Allegheny,
        s1s F.3d 224 (3d Cir. 2008).....                                      3,19,22

Riehl v. Travelers Ins. Co.,
         772F.2d 19 (3d. Cir. 1985)                                               19,22

Safeco Ins. Co. of Americav. Buru,
        ssl u.s.   47 (2007)..                                                    19,20

Smithv. Carolina Med. Ctr.,
      274 F. Supp. 3d 300 (E.D. Pa. 2017)   ..                                       3,9

United States ex rel. Bahnsen v. Bos. Sci. Neuromodulation Corp.,
       No. 1l-1210,2017 WL 6403864 (D.N.J. Dec. 15, 2017)......                    ...   l8

                                                 11
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 4 of 31




United States ex rel. Bartlett v. Ashooft,
       39 F. Supp. 3d 656 (W.D. Penn. 2014)........                                           19,22

United States ex rel. Boolcwalter v. UPMC,
       No. 1 8- 1 693, 2019 WL 4437 7 32 (3d. Cir. Sept. 17, 20t9)   .                          3,12

United States ex rel. Cantekin v. Univ. of Pittsburgh,
       192F.3d402 (3d Cir. 1999).                                                             19,22

United States ex rel. Gohil v. Sanofi-Aventis U.S. Inc.,
       96 F. Supp. 3d 504 (E.D. Pa. 2015)                                                            9

Unrted States ex rel. Greenfield v. Medco Health Sols., Inc.,
       880 F.3d 89 (3d Ctu. 2018).                                                              9,23

United States ex rel. Lutz v. Berkeley Heartlab, Inc.,
       22s F. Supp. 3d 487 (D.S.C. 2016)........                                                     5


United States ex rel. Lutz v. Berkeley Heartlab, Inc.,
       No. l4-cv-230,2017 WL 6015574 (D.S.C. Dec 4, 2017)....                                      24

United States ex rel. Minnesota Ass'n of Nurse Anesthetists v. Allino Health Sys. Corp.,
       276F.3d 1032 (8th Cir.2002)                                                                  18

United States ex rel. Phalp v. Lincare Holdings Inc.,
       8s7 F.3d 1148 (l lth Cir. 2017)                                                          ... 18

Unrted States ex rel. Pritsker v. Sodexho, Inc.,
       No.03-6003,2009 WL 579380 (E.D. Pa. Mar. 6,2009),
       aff'd,364 F. App'x 787 (3d Cir.2010).                                                       2l
United States ex rel. Spay v. CVC Caremark Corp.,
        913 F. Supp. 2d125 (E.D. Pa. 2012)                                                    19,22

United States ex rel. Streckv. Bristol-Myers Squibb Co.,
       No. 13-7547,2018 WL 6300578 (E.D. Pa. Nov.29,2018)...                               18,20,22

United States ex rel. Vitale v. MiMedx Grp., Inc.,
       381 F. Supp. 3d647 (D.S.C.2019)...........                                  ....2,5,1r,12

United States ex rel. Wilkins v. United Health Grp., Inc.,
       659 F.3d 29s (3dCir.20ll)...............                                              .........4

United States v. Greber,
       760F.2d 68 (3d Cir. 1985).....                                                             5,7




                                                   ill
           Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 5 of 31




United States v. Mathur,
       No. 2: 1 I -CR-003 I 2-MMD, 2012 WL 47 42833 (D. Nev. Sept. I 3, 2012)
       report and recommendation adopted, No. 2:l l-CR-00312-MMD,
       20l2WL 4711960 (D. Nev. Oct. 3, 2012)                                                ...21

United States v. Starlcs,
       157 F.3d 833 (l1th Cir. 1998). ...                                                         8


United States v. lViiliams,
       218 F. Supp.3d.730 (N.D. I11.2016)                                                  ....21

Statutes

31 U.S.C. S 3729 et seq........                                                         ...4,10

42 U.S.C. $ 1320a-7b                                                                    passim

Other Authorities

Fed. R. Civ. P. 12(bX6).....                                                                      J


Fed. R. Civ. P. 8(a)(2)......                                                                     2

Fed. R. Civ. P. 9(b).....                                                                     3,9

Fed. Rule Civ. P. 12(f)                                                                     ') ))

S. Rep.   No. 99-345 (1986),
          as reprinted   in   1986 U.S.C.C.A.N.   5266....                      .................. 3

Special Advisory Bulletin: Patient Assistance Programs for Medicare Part D Enrollees,
        70 Fed. Reg.70,623 (Nov. 22,2005) ("2005          SAB")                 .13,14,15,21

Supplemental Special Advisory Bulletin: Independent Charity Patient Assistance Programs,
      79Fed. Reg. 31,120 (May 30,2014).                                                15,21




                                                     lv
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 6 of 31




                              PRELIMINARY STATEMENT

       The United States of America ("United States" or "Govemment") respectfully submits

this memorandum of points and authorities in opposition to the Motion to Dismiss the United

States' Complaint in Intervention and to Stdke Portions Thereof ("Motion") filed by Defendant

Mallinckrodt ARD LLC (formerly Mallinckrodt ARD, Inc., formerly Questcor Pharmaceuticals,

Inc.) (collectively "Mallinckrodt," the "Defendant", or the "Company"). Mallinckrodt contends

that the United States' Complaint in Intervention ("Complaint") fails to state a plausible scheme

by which Mallinckrodt knowingly violated the False Claims Act ("FCA") and asks the Court to

strike a paragraph and footnote from the Complaint. As discussed in detail below,

Mallinckrodt's arguments ignore the detailed and specific factual allegations in the Complaint

and the governing law, and misconstrue the applicability and content of the materials attached to

the Motion. The Motion should be denied.

                                      BACKGROUND

         The United States pleads a plethora of facts alleging that Mallinckrodt engaged in a

scheme to pay illegal copay subsidies for Acthar in violation of the Anti-Kickback Statute

("AKS") and the FCA. The Complaint alleges specifically that Mallinckrodt engaged in the

alleged fraud after exponentially increasing Acthar's price and reaping profits for uses that the

company acknowledged it could not profit from absent the fraudulent scheme. The Complaint

explains that Mallinckrodt believed paying copay subsidies for Acthar was necessary to induce

significant sales. The Complaint describes how Mallinckrodt designed and used three

o'exacerbation" funds at Chronic Disease Fund (now dibla Good Days) ("CDF") to pay the


copays of   Acthar-but no other drugs-so it could market Acthar     as   "free" to patients and

physicians despite the ever-increasing price. Taken together, these facts lead to only one



                                                 1
         Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 7 of 31




conclusion: the Complaint alleges plausible and particulaized violations of the AKS and FCA

similar to others that courts have held to be actionable. See United States ex rel. Vitale        v.


MiMedx Grp., hnc.,381 F. Supp. 3d647,659 (D.S.C.2019).

        Rather than articulating a cognizable argument that the Complaint fails to satisfu the

applicable pleading standards, Mallinckrodt instead bases its motion on an asserted a factual

disagreement, which cannot be a basis for dismissal at the pleadings stage. But even the basis

for Mallinckrodt's factual dispute is belied by the Complaint and the publicly available materials

it invokes. The Company also         asks the Court to strike under Rule 12(f1 a portion of the


Complaint demonstrating the United States' regular enforcement of AKS violations for illegal

copay subsidies. This argument is meritless, as such materials are not scandalous or impertinent

or even offered for the purpose Mallinckrodt appears to take issue with. Mallinckrodt's motion

should be denied.

                                            ARGUMENT

I.      THE WELL.PLED COMPLAINT ALLEGES THAT MALLINCKRODT
        VIOLATED THE FALSE CLAIMS ACT BY PAYING ILLEGAL COPAY
        SUBSIDIES FOR ACTHAR

        A.         LEGAL STANDARD

        Under Federal Rule of Civil Procedure 8(a)(2), "[a] pleading that states a claim for relief

must contain . . . a short and plain statement of the claim showing that the pleader is entitled to

relief[.]" Id.;   see also Bell   Atl. Corp. v. Twombly, 550 U.S. 544,573 (2007). Therefore, "[t]o

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal,556 U.S. 662,678 (2009)

(quotation omitted). "A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the



                                                      2
          Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 8 of 31




misconduct alleged." Id. (citation omitted); see United States ex rel. Bookwalter v. UPMC,No.

18-1693, 2019 WL 4437732, *3 (3d. Cir. Sept. 17,2019) ("[W]e ask only if we have enough

facts to raise a reasonable expectation that discovery     will reveal evidence of   each element.")

(quotation omitted) (reversing dismissal of FCA relator's allegations). In evaluating motions to

dismiss under Federal Rule 12(b)(6), courts "accept all factual allegations as true, construe the

complaint in the light most favorable to the plaintiff, and determine whether, under any

reasonable reading . . . the    plaintiff may be entitled to relief." Phillips v. Cty.of Allegheny,5l5

F.3d224,233 (3d Cir. 2008) (quotation omitted); see Connelly v. Lane Const. Corp.,809 F.3d

780,786 (3d Cir. 2016) (rejecting that the "plausibility standard" is akin to a "probability

requirement"); McDermott v. Clondalkin Grp., lnc.,649 F. App'x 263,269 n. 3 (3d Cir. 2016)

(rej ecting defendant' s    factual contentions and reversing dismissal).

          Federal Rule of    Civil Procedure Rule 9(b) provides that "[i]n alleging fraud or mistake,        a

party must state with particularity the circumstances constituting fraud or mistake,"        ld, which is

met in the FCA context by "particular details of a scheme to submit false claims paired with

reliable indicia that lead to a strong inference that claims were actually submitted." Foglia           v.


Renal Ventures Mgmt., LLC,754 F.3d 153, 156-57 (3d Cir. 2014). "Malice, intent, knowledge

and other conditions of a person's mind may be alleged generally." Fed. R. Civ. P. 9(b); see

Smithv. Carolina Med. Ctr.,274F. Supp. 3d 300, 321 (E.D. Pa.2017) (FCA knowledge "may

be alleged generally under Rule 9(b).").

                 1)         The False Claims Act

          The False Claims Act is "the Government's primary litigative tool" for combatting fraud.

S. Rep.   No. 99-345, at2 (1986), as reprinted in 1986 U.S.C.C.A.N. 5266,5266. The FCA

imposes    liability when   a person   "knowingly presents, or causes to be presented,   a false   or



                                                      J
            Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 9 of 31




fraudulent claim for payment or approval." 31 U.S.C. $ 3729(a)(1XA). A plaintiff properly

alleges a violation of    3l U.S.C. $ 3729(a)(1XA) by alleging     that (1) the defendant presented or

caused to be presented a claim for payment; (2) the claim was false or fraudulent; and (3) the

defendant knew the claim was false or fraudulent. Id.; see United States ex rel. Wilkins v. United

Health Grp., 1nc.,659 F.3d 295,305 (3d Cir.         20ll).   The terms "knowing" and "knowingly"

under the FCA      "(A) mean that a person, with respect to information -- (i) has actual knowledge

of the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or

(iii)   acts in reckless disregard of the truth or falsity of the information; and (B) require no     proof

of specific intent to defraud." 31 U.S.C. $ 3729(b)(1). The FCA also imposes liability when a

person "knowingly makes, uses, or causes to be made or used, a false record or statement

material to a false or fraudulent claim," 31 U.S.C. $ 3729(a)(l)(B), and a plaintiffproperly

alleges a violation of Section 3729(a)(l)(B) by alleging that      (l)   the defendant made or used, or

caused someone else to make or use, false records or statements; (2) the defendant knew the

records were false or fraudulent; and (3) the records were material to false claims submitted to

the United States.      Id.   The FCA defines "material" to mean "having a natural tendency to

influence, or be capable of influencing, the payment or receipt of money or property."           3l   U.S.C

$ 372e(b)(4).

                   2)         The Anti-Kickback Statute

           The AKS,42 U.S.C. $ 1320a-7b(bX2XB), prohibits "knowingly and willtully offer[ing]

or pay[ing] any remuneration . . . directly or indirectly, overtly or covertly, in cash or in kind to

any person to induce such person . . . to purchase, lease, order, or arange for or recommend

purchasing, leasing, or ordering any good, facility, service, or item for which payment may be

made in whole or in part under a Federal health care program."           Id.   The AKS specifies that



                                                      4
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 10 of 31




remuneration includes any "kickback, bribe, or rebate" paid "in cash or in kind," id. andthat

"actual knowledge [of the AKS] or specific intent" is not required. Id. at $ 1320a-7b(h). The

Government must show that just "one purpose" of the remuneration was to induce Medicare

purchases or referrals   .   United States v. Greber,760 F.2d 68,69 (3d Cir. 1985).

       Allegations that a defendant knowingly and willfully paid or waived Medicare copays,

including indirect payments to pay Medicare copays disguised as charitable contributions to a

foundation, properly state an AKS violation. See e.g., Vitale 381 F. Supp. 3d at 659 ("Relator

sufficiently alleges an AKS violation because he claims Defendant knowingly and willfully paid

a remuneration, here Medicare coinsurance and copays,       indirectly via its correlated charitable

contribution funding of [Patient Access Network Foundation], to induce patients on Medicare to

purchase Defendant's Products"); see also, e.g. United States ex rel. Lutz v. Berkeley Heartlab,

1nc.,225 F. Supp. 3d 487,499 n.3 (D.S.C. 2016) (finding waiver of patients' copay with intent to

induce states an AKS claim). And as Mallinckrodt acknowledges, claims for payment made

pursuant to illegal kickbacks are false under the FCA. Def s Mot. at 13.

       B.      THE COMPLAINT'S DETAILED ALLEGATIONS SATISFY EACH
               ELEMENT OF THE AKS AND FCA

       The Complaint pleads detailed conduct satisffing each element of the AKS and the FCA.

Mallinckrodt's motion to dismiss should be denied.

                1)       The Complaint Properl), Pleads That Mallinckrodt Violated the AKS

       The Complaint properly alleges that Mallinckrodt violated the AKS,42 U.S.C. $ 1320a-

7b(bX2XB), because it alleges that Mallinckrodt: 1) provided remuneration,2) with an intent to

induce Medicare-reimbursed purchases of Acthar, and 3) did so knowingly and           willfully. First,

the Complaint alleges that Mallinckrodt provided remuneration, namely financial subsidies to

pay Acthar Medicare copays. The Complaint alleges a scheme by Mallinckrodt to pay thousands


                                                    5
          Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 11 of 31




of Acthar Medicare copays by making at least fifty payments to CDF totaling over $23 million,

Compl. fl 155, knowing that CDF would use this money to pay the Medicare copays for Acthar

(but no other drug) because Mallinckrodt designed the funds to ensure this. See, e.9., id.'1|fl 2, 5-

6,73-133,137-155;205-2t6. The Complaint further alleges the dates and amounts of                    121


specific Acthar copay subsidies provided by Mallinckrodt via CDF as examples of this illegal

scheme. Compl. Ex.3-4; see              id.nn2ll-214.

          Second, the Complaint alleges that Mallinckrodt provided the remuneration with an intent

to induce Medicare-reimbursed purchases of Acthar.l See, e.g., Compl. nn2, 5,45-46,105,137,

145,161,205,2t4,217. Indeed, the pu{pose of Mallinckrodt's scheme was to ensure patients

would    fill    (and Medicare would pay for) prescriptions for Acthar at over $23,000 per vial (and

later over $32,000 per vial), knowing that the drug's price otherwise posed a barrier to Acthar

sales.   -Id.   ; see also   id.nn 4,71,74-75,79, 80-83. Mallinckrodt incorporated the copay scheme

into its commercial operations, for example, by instructing its hub, ASAP, to "proactively offer[]

copay assistance to all patients" with a copay above $150 to make sure the company was not

"losing some referrals where the patient does not receive an automatic offering of copay

assistance."       Id.n l3l;    see also id. flfl 5, 6,   78,79. Mallinckrodt also excluded patients with

Medicare coverage from its free drug program in favor of routing them to receive a copay

subsidy that would result in Medicare covering the cost of the dntg. Id. 'illfl 134-136.

          Meanwhile, Mallinckrodt marketed the drug as free to doctors and patients on account              of

these copay subsidies, as part of an aggressive sales push to overcome objections about the




I Medicare Part D is a "Federal healthcare program" for purposes of the AKS and a Medicare
Part D Acthar prescription constitutes a "good, facility, service, or item for which payment may
be made in whole or in part under a Federal health care program ." See Compl. \ 4l; 42 U.S.C.
$$ 1320a-7b(bx2), (f); see also Compl. lltf 19-30; 186-193.
                                                              6
         Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 12 of 31




drug's cost and induce Medicare purchases at the high price. See e.g., id.nn2,4,5,137-145.2

Mallinckrodt instructed sales representatives: "DO NOT APOLOGIZE FOR THE PRICE" but
                                                                         o'the
instead explain that "we offer an excellent co-pay coverage program" and       process is fast."

Id.n   1.39. Mallinckrodt knew that its salesforce relied on copay subsidies as a "selling   tool"

because      it instructed them to do so. Id. n A3. Management deemed this tactic essential   because


its "reps are out there selling the most expensive drug on the planet[.7" Id.n    A4. Mallinckrodt

also cited more copay subsidies as a    "Way[] to Drive Acthar Prescribing," and even "the most

motivating factor" to prescribe Acthar. Id. n79, see id.    ffi ru\ 157. The Complaint thus alleges
that "one purpose" of the scheme was to induce Medicare to buy Acthar. Greber,760 F.2d at 69

         Third, the Complaint alleges that Mallinckrodt paid this remuneration knowingly and

willfully. The Complaint not only      alleges Mallinckrodt's scienter generally which is all that is

required, see id. fln 2, 45, 16l , 2I7 , but provides seven pages and 24 paragraphs of detailed

allegations in a separate section dedicated to Mallinckrodt's knowing and willful conduct.

Compl. flfl 162-184. They include that:

         o Mallinckrodt had knowledge       and understanding of: (1) the AKS and its prohibition on
              paying remuneration with an intent to induce purchases or referrals; and (2) the FCA
              and its prohibition on submitting or causing to be submitted false claims to Medicare,
              including claims tainted by kickbacks; id..n rc2

         o Mallinckrodt's     corporate training and policies reflected this understanding of the AKS
              and FCA, id.nn 163-64, and further recognized that "referrals to financial assistance
              progftrms or patient assistance programs" to induce the use or purchase of Acthar
              would violate the AKS; id.fln 165-66;

         .    Mallinckrodt employees who designed the copay scheme understood the law and these
              trainings and acknowledged that the company could not legally pay Medicare copays
              of its own products, id.fln 167-68, but demanded Acthar-specific funds at CDF to
              accomplish the very same result; see, e.9., id.l169;



2
 Mallinckrodt itself believed the cost posed a barrier in part due to cheaper competition and
what the company described as a lack of effrcacy data justiffing the cost. Compl. flfl 4, 81-83

                                                    7
         Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 13 of 31




         o   Mallinckrodt was aware of warnings by the United States Department of Health and
             Human Services, Office of the Inspector General ("HHS-OIG") dating back to 2005
             on the AKS risks posed by a drug company paying Medicare copays indirectly through
             a foundation or seeking to use a foundation as a conduit to do so; id.ffi 170-179; and


         .   Mallinckrodt created an zrrrangement that did not avoid the risks that HHS-OIG had
             warned against, including by directly or indirectly influencing CDF, id.n l8l, to
             create Acthar-specific symptom funds at the exclusion of other drugs, id.I 182, and
             funding Acthar subsidies through them based on detailed financial data, id. !f 183, to
             keep Mallinckrodt's copay conduit functioning smoothly so it could reliably market
             Acthar as'ofree" despite its sky-high cost. See id. tT 180, 184.

         The Complaint also alleges efforts by Mallinckrodt to conceal the true nature of its

conduct with CDF, which is also demonstrative of a knowing and willful intent. See, e.9., Unrted

States v. Starks,157 F.3d 833, 839 n.8    (1lth Cir. 1998) (recognizing that "furtive" conduct

supports an inference that defendants knew they were acting unlawfully). For example, the

Complaint alleges that Mallinckrodt signed contracts with CDF that concealed Mallinckrodt's

role in creating the funds, Compl. nn95-97, and that Mallinckrodt engaged in a deliberate

scheme to 'oexclude" other drugs through "exacerbation" funds while using the funds to subsidize

long-term "pulse maintenance" Acthar prescriptions anyway. See id.lifl 101, 102,I03,        ll2,ll5.
The complaint also alleges that Mallinckrodt ignored red flags, such as CDF needing to consult

with its own attorneys about the arrangement and CDF finally closing the funds altogether. Id.

nn   Dl-127,154. The Complaint properly pleads         each element of the AKS and thus properly

states a claim that   Mallinckrodt violated the AKS.

                 2)      The Complaint Properly Pleads That Mallinckrodt Violated the FCA

        The Complaint also alleges that, on account of these AKS violations, Mallinckrodt:

knowingly presented or caused to be presented false claims to Medicare for reimbursement of

Acthar purchases and knowingly made, used, or caused someone else to make or use, false




                                                   8
          Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 14 of 31




records or statements material to those claims. See, e.g. Compl.    nnzn-n|.           The Complaint

thus properly pleads a violation of the FCA.

         The Complaint alleges a scheme by Mallinckrodt to pay illegal Acthar copay subsidies in

violation of the AKS resulting in Medicare's payment of over 2,600 of Acthar prescriptions

tainted by these illegal kickbacks. Id. 1205; see also id. nn 2, 5, 7 , 44-46,   7   5-7   6, 128-133 , 136,

185-230. As Mallinckrodt correctly acknowledges, 'oo[c]laims for payment made pursuant to

illegal kickbacks are false under the False Claims    Act."' Defls Mot. at 13 (quoting         thnited States

ex   rel. Greenfieldv. Medco Health Sols., lnc.,880 F.3d 89,95 (3d Cir. 2018)); see 42 U.S.C.

$ 1320a-7b(g) ("a claim that includes items or services resulting from [an AKS violation]

constitutes a false or fraudulent claim for purposes of [the   FCA]").   Therefore, because the

Complaint properly pleads an AKS violation, it establishes that these claims are false or

fraudulent under the FCA. 1d. Moreover, the Complaint goes well beyond the pleading

requirement to allege a strong inference that claims were actually submitted, Foglia, T 54 F .3d at

156-57, and pleads over 120 specific examples of false Medicare claims for which Mallinckrodt

provided illegal copay subsidies, as documented in false Prescription Drug Event (PDE) data.

Compl. fllT I 86-193, 206-222;Ex. 1 -4.3

         The Complaint also alleges that Mallinckrodt knew the claims and records were false and

thus acted "knowingly" for purposes of the FCA. These general allegations alone are sufficient.

Id.nn46;218,224,225,228,229; Federal Rule 9(b); Smith,274F. Supp. 3dat321. But,                       as




3
  Exceeding the pleading requirement, the Complaint sets forth numerous representations in each
false claim, including that each is an Acthar prescription for which Mallinckrodt paid a copay
subsidy through CDF, CompLffi2}7,2ll,2l2; the amount and date of the illegal subsidy
Mallinckrodt paid, id.ffi214,2151, the date of the Medicare claim and the amount of Acthar
dispensed, id.ll208; and the Medicare cost of each prescription. ld.n209. See United States ex
rel. Gohil v. Sanofi-Aventis U.S. Inc.,96 F. Supp. 3d 504, 517 (E.D. Pa. 2015) (Plaintiffs need
not "plead the details of particular false claims" to survive a motion to dismiss)

                                                  9
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 15 of 31




discussed above, the Complaint alleges numerous details corroborating them. See supra at 8-9,

see, e.9., Compl. 'l|fl 45-46, 95-97,101-103,   ll2,l15, l6l-184,217.
       Because the Complaint properly pleads all the elements of these FCA violations

predicated on Mallinckrodt's underlying AKS violations, the Complaint adequately states a

claim that Mallinckrodt violated 31 U.S.C. $ 3729(a)(l)(A) and (B).

II.    MALLINCKRODT'S ARGUMENT THAT THE COMPLAINT FAILS TO STATE
       A CLAIM LACKS MERIT

       Mallinckrodt argues that, despite detailed allegations satisfuing every element of each

statute, the Complaint nevertheless fails to state a claim under the AKS and   FCA. Mallinckrodt

first argues that the Complaint's allegations cannot constitute an AKS because of certain HHS-

OIG guidance it attaches to its motion. Def s Mot. at 14-19. Mallinckrodt next argues that those

same materials bear on the question of whether the Complaint plausibly alleges that       Mallinckrodt

acted with the requisite scienter.   Def s Mot. at 19-22. The premise of both arguments is a

factual assertion by Mallinckrodt that the Company's conduct "was consistent with OIG

guidance during the relevant time frame[.]" Def s Mot. at 14; see alsoDe?s Mot. at 10, n. 11.

This assertion is not a ground to dismiss the well-pled Complaint and, in any event, is belied by

the allegations. Moreover, in making both arguments, Mallinckrodt misconstrues the

applicability and content of the very materials it relies on which, in truth, undermine

Mallinckrodt's arguments.

       A.      MALLINCKRODT MISCONSTRUES THE HHS.OIG GUIDANCE IT
               II{vOKES

       Mallinckrodt argues that the conduct alleged cannot amount to an AKS violation as a

legal matter because of the existence of guidance or advisory opinions issued by HHS-OIG (none

of which were issued to Mallinckrodt). Def s Mot. at 14-18. Mallinckrodt does not cite a single



                                                   10
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 16 of 31




case for this proposition and the argument must   fail. First, agency guidance does not alter the

elements of the AKS, and the Complaint's detailed allegations satisfr each element of the statute.

Second, Mallinckrodt fundamentally misconstrues the materials on which       it relies; in fact these

materials confirm that HHS-OIG has consistently warned drug comparies away from the very

conduct alleged here, rather than endorsing it as Mallinckrodt suggests. Third, Mallinckrodt's

argument is based on a factual assertion that the company conformed to the guidance, which is

belied by the Complaint and not a ground to dismiss well-pled claims in any event.

               l)      The Test for Whether Mallinckrodt Violated the AKS is the AKS Itself

       A drug company knowingly and willfully paying a Medicare patient to fill       a Medicare-


reimbursed prescription of the company's own product, either directly or indirectly and with an

intent to induce that purchase, violates the AKS. 42 U.S.C. $ 1320a-7b(bX2); see e.g., Vitale

381 F. Supp. 3d at 659. That HHS-OIG has issued an advisory opinion to a self-certified non-

profit entity seeking to provide copay assistance to federal patients, in which the agency agrees

to refrain from administrative enforcement action against the non-profit so long as it follows

certain safeguards, does not alter the elements of the AKS needed to establish a violation by the

drug company.a Nor does other agency guidance. The ultimate analysis with respect to whether

Mallinckrodt violated the AKS is comparing Mallinckrodt's alleged conduct to the statute's

elements. The allegations in the Complaint amply satisfu them, as discussed above.




a
  Indeed, every advisory opinion Mallinckrodt cites states that it applies only to the requestor
and, even there, only as to the fact pattern and safeguards certified therein. Decl. of John Joseph
Exhibit ("Def s Ex.") A at l0 ("This advisory opinion has no application to, and cannot be relied
upon by, any other individual or entity" and "may not be introduced into evidence in any matter
involving an entity or individual that is not the requestor of this opinion" and has "no
applicability to other arrangements, even those which appear similar in nature or scope."); see
Defs Ex. D at7-8; E at 10; F at 9-10; G at14; H at 10; Iat14;J at9; K at 10-11.


                                                11
       Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 17 of 31




       Moreover, HHS-OIG materials issued to parties other than Mallinckrodt do not create

new conditions-the non-compliance with which must be pled or shown-to establish an AKS

violation against Mallinckrodt. At least one court has already concluded as much, recently

denying a motion to dismiss AKS allegations against a medical device manufacturer arising from

financial contributions to Patient Access Network Foundation ("PAN"Fone of the foundations

whose advisory opinion Mallinckrodt attaches to its motion to dismiss. The court did so by

applying the AKS elements to the manufacturer's conduct without regard to PAN's Advisory

Opinion. Vrtale 381 F. Supp. 3dat659 (D.S.C. 2019);see Def s Ex.      I.s

       A recent Third Circuit decision further confirms that such pleading is not required.

Booh,valter,No. 18-1693,2019WL4437732at*15-16. TheBoolcwaltercowtreverseda

dismissal of FCA claims premised on Stark Act violations, which prohibits physician self-

referral arrangements. The court rejected defendant's arguments that, to state a plausible claim,

relators must plead non-compliance with statutory or regulatory exceptions to the Stark Act.   /d

Here, Mallinckrodt relies on general guidance or advisory opinions issued to others-none      of

which is even analogous to a regulatory exception-to make essentially the same argument.

This Court should follow the Third Circuit's holding and reject defendant's argument.

               2)     Mallinckrodt Misconstrues the HHS-OIG Materials It Relies On

       Mallinckrodt also mischaracterizes the public materials it attaches to its motion,

suggesting they amount to a blanket endorsement by HHS-OIG of drug companies subsidizing

the Medicare copays of their own products and that----only later-HHS-OIG expressed concern




5
  Although Mallinckrodt provided a redacted version of this Advisory Opinion, PAN's website
publicizes that it is the recipient of Advisory Opinion 07-18.
(https ://panfoundation. orgifi les/OlGAdvisoryOpinionNo0T- I 8December2007.pdf).


                                                t2
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 18 of 31




about these schemes. Nothing could be further from the    truth. Far from   a blanket approval,


since 2005 HHS-OIG has consistently warned drug companies that subsidizing Medicare copays

poses AKS risks, animated by a concern that "the use   of [copay] subsidies" could "eliminat[e]    a


market safeguard against inflated [drug] prices" paid by Medicare. Special Advisory Bulletin:

Patient Assistance Programsfor Medicare Part D Enrollees, T0 Fed. Reg.70,623,70,626 (Nov.

22,2005) ("2005 SAB");see Compl ffi173-74.

       Indeed, HHS-OIG repeatedly emphasized key safeguards it viewed as necessary to

minimize the risk of an AKS violation in such indirect drug company payments to beneficiaries,

even when made through purportedly charitable foundations. 2005 SAB at 70,626; see Compl.


flnl70-179. For example, HHS-OIG cautioned against any "direct or indirect influence or

control" by the drug company over the foundation. 2005 SAB at 70,626 ("[n]either the

pharmaceutical manufacturer nor any affiliate of the manufacturer . .   . exerts any direct or
indirect influence or control over the charity or the subsidy program"); Compl. n   177   .   HHS-OIG

voiced particular concern where drug companies "seek improperly to maximize . . . profits by

creating sham 'independent' charities" or "by colluding with independent charity programs to

ensure that the manufacturer's contributions only or primarily benefit patients using its

products[.]" 2005 SAB at 70,626; Compl. n 174.

       HHS-OIG opined that influencing a foundation to create an artificially narrow fund

defined in reference to a disease's symptoms to cover just the donor's product created risk:

       [W]e are concerned that, in some cases, charities may artificially define their
       disease categories so narrowly that the earmarking effectively results in the
       subsidization of one (or a very few) of donor's particular products. For example,
       we would be concerned if disease categories \ilere defined by reference to
       specific symptoms, severity of symptoms, or the method of administration of
       drugs, rather than by diagnoses or broadly recognized illnesses or diseases.
       This type of arrangement would present an elevated risk of fraud and abuse
       because of the increased likelihood that the PAP would function as an improper


                                                13
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 19 of 31




       conduit for manufacturers to provide funds to patients using their specific drugs.
       To avoid this risk, pharmaceutical manufacturers should not influence,
       directly or indirectly, the identification of disease or illness categories, and
       pharmaceutical manufacturers should limit their earmarked donations to
       PAPs that define categories in accordance with widely recognized clinical
       standards and in a manner that covers a broad spectrum of available
       products.

2005 SAB at70,627 (emphasis added); Compl           nn6.    HHS-OIG also cautioned drug companies

about seeking data to correlate their donations to subsidies of their own products. 2005 SAB at

70,626; Compl. n       fi7.   And, overall, HHS-OIG warned that such foundations "must not function

as a conduit for payments by the pharmaceutical manufacturer to        patients." 2005 SAB at 70,627;

Compl.'l,[ 175. CDF's Advisory Opinion includes substantively the same safeguards. Compl.

fl 173; Def   s. Ex.   A at 5, 8.6 So does every other advisory opinion Mallinckrodt cites issued after

the 2005 SAB and opining on Medicare Part D prescription drug copay subsidies. See Def s Ex.

E at 4,8;F at 4,7; G at 5,11; H at 3-4,7-8;l at 5-6,12.

       Mallinckrodt relies heavily on HHS-OIG's statement in         a footnote   of the 2005 SAB, and

similar footnote in CDF's 2006 Advisory Opinion-that in certain "rate circumstances" a fund

withjust one drug "standing alone" is not "determinative of an IAKS] violation." Def s Mot. at

6, 14, 15, 18. But even Mallinckrodt acknowledges that AKS violations in such "rate

circumstances" are not only possible, but triggered by the surrounding facts and intent of the




6Indeed, the only arrangement approved by CDF's Advisory Opinion is one where: l) "no donor
. . . exerts any direct or indirect influence or control" and "no donor . . . directly or indirectly
influences the identification or delineation of Funded Diseases";2) "Funded Diseases are not . . .
defined by reference to specific symptoms or severity of symptoms" but rather "in accordance
with widely recognized clinical standards and in a manner that covers a broad spectrum of
available products"; and 3) "[CDF]'s reports to donors do not contain any information that would
enable a donor to correlate the amount or frequency of its donations with the number or medical
condition of patients that use its products or services, or the volume of those products or
services." Def s Ex. A at 5, 8.


                                                     t4
          Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 20 of 31




parties:   'oa   determination [of an AKS violation in these circumstances]" is made "on a case-by-

case basis after examining all of the applicable facts and circumstances, including the intent   of

the parties." 2005 SAB at 70627 n.19; Def s Mot. at 18.

         Mallinckrodt also suggests that HHS-OIG guidance issued in2014 was a change in

position with regard to conduct alleged in the Complaint. See Def s. Mot. 17-18; see also Def         s


Mot. at 20-22. This is false. The 2014 guidance called for certain enhanced safeguards and

reaffirmed wamings contained in prior guidance, which Mallinckrodt already ignored. The 2014

guidance itself is explicit about this fact.7

                    3)     Tha f-nmnloinf    II
                                                    Litant/ of flnnrfirnf Thof
                                                  o-oo   a
                            Safesuards in the HHS-OIG              from the Relevant Time Period

         Although not a requirement to establish an AKS violation, the Complaint includes

detailed facts showing a scheme whereby Mallinckrodt failed to adopt the safeguards identified

in the very guidance it cites in its Motion. Put simply, guidance that was not issued to

Mallinckrodt, which the Company knew about and then ignored, cannot now immunize

Mallinckrodt from liability. The Complaint details that Mallinckrodt's arrangement here did not

fall within the HHS-OIG guidance in place at the time, and ignored the guidance's wamings, in

at least the following ways:




7
    For example, the 2014 guidance states

         [W]e discuss and expand on some of the safeguards that we originally set forth in
         the 2005 SAB . . . [and] [o]ne of the points we made in the [2005 SAB] was that
         pharmaceutical manufacturers and their affiliates should not exert any direct or
         indirect influence or control over the charity or its assistance program. We also
         stated that donors should not influence the identification of disease funds and that
         we would be concemed if disease funds were defined by reference to specific
         symptoms, severity of symptoms, or the method of administration of drugs.

Supplemental Special Advisory Bulletin: Independent Charity Patient Assistance Programs,T9
Fed. Reg. 31,120,31,121(May 30,2014) (*2014 SAB"). See id. at 31,121, n.8

                                                             15
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 21 of 31




       Influence. The Complaint alleges that Mallinckrodt influenced CDF's creation of the

MS, Lupus, and RA "exacerbation" funds by insisting that CDF create each new fund for

Mallinckrodt to support Acthar marketing efforts. Compl. fl 181. For example, CDF did not

operate or create any of the funds at issue in this case on its own volition or independent

charitable determination. Rather, Mallinckrodt influenced CDF to open funds that Mallinclvodt

wanted. See, e.g., Compl. fl 88 (alleging Mallinckrodt influenced CDF to open a separate fund-

rather than donating to CDF's existing MS       fund-to "prevent chronic MS needs from tapping

the funds"); Compl. fl 1 10 (Reimbursement Manager to CDF; "we are moving into . . . lupus, and

we would like to setup apublic fund," after discussing business need with Mallinckrodt COO)

(emphasis added); Compl.    fl   l1l   (Reimbursement Manager reporting back to the COO after

discussion with CDF that*We can have afund established next week if you'd like") (emphasis

added); Compl.   fl 121 (Reimbursement Manager contacting CDF "to discuss setting up a public

fund for RA" and "[w]e'd like to work with you on what to call this").

       When CDF did not respond fast enough to its requests, Mallinckrodt pressured CDF.

See, e.g., Compl.   n fi2 (Mallinckrodt to CDF about lupus fund: "[c]an you help me out with

this?"); Compl. n D5 (Mallinckrodt to CDF about RA fund: "Sorry to be a pest but I'm at a

meeting with the COO and the Commercial VP and they are constantly asking me           if I've   heard

any information from you guys"). As a result of this pressure, CDF instructed its personnel to

hold open Acthar referrals if they could be paid by a fund Mallinckrodt wanted to open shortly.

Compl. n   D2. Unsurprisingly,     and contrary to its Motion, at the time of the conduct,

Mallinckrodt personnel plainly viewed the funds as their own. See, e.g., Compl. 1T98, 126.

       Symptom funds. The Complaint also specifically alleges that Mallinckrodt persistently

sought and received artificially narrowly defined funds, designed by Mallinckrodt to favor



                                                    t6
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 22 of 31




Acthar exclusively. Mallinckrodt accomplished this by defining funds around a disease's

symptoms or their severity, rather than a disease itself. Compl.   fl   182; see also   id.fll47-48, 52-

53, 55-56. Mallinckrodt was explicit about this motivation. See, e.g., id. fl 88 (seeking new fund

specific to MS "exacerbations" "to prevent chronic MS needs from tapping the funds");\                ll2
(seeking Lupus'oexacerbation" label "so we don't open ourselves up to other drugs being used

for maintenance"). Further confirming the company's intent to favor Acthar, the Complaint

alleges that Mallinckrodt did not intend to place any limitation on the Acthar patients        it   sent to


the "exacerbation" funds, and indeed sent continuous, costly "pulse-maintenance" Acthar refills

there rather than just "exacerbation" prescriptions. Compl.    fll| 101-103 (allegations of MS "pulse

maintenance" referrals); see id.lTfl 112 (acknowledging that   "if we established the fund for

[Lupus] exacerbations, Acthar patients that may be prescribed Acthar for maintenance could still

get coverage.");id.fl ll8-120 (allegations of Lupus continuous long-termreferrals);           id.fll126-

127 (sarne for RA).

       Data. The Complaint    alleges that Mallinckrodt also requested, received, and reviewed

data to track its payment of copay subsidies. Compl. flfl 147-155; 183. This enabled

Mallinckrodt to ensure its payments to CDF were used for Acthar copays, and to keep paying the

amount necessary to subsidize Acthar copays without intemrption         .   Id. fln ru7 -155. This also

enabled Mallinckrodt to incorporate copay subsidies into its commercial and marketing

operations.

        Conduit. Mallinckrodt   used CDF as a conduit to pay Acthar copays. The Complaint

alleges that Mallinckrodt flooded the "exacerbation" funds with referrals from its marketing

apparatus, knowing virtually all would receive Mallinclaodt-funded subsidies, and allowing the

company to market Acthar as "free" despite its exorbitant price. See Compl.ffi09-133;137-



                                                t7
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 23 of 31




145. Atthe   same time,   Mallinckrodt excluded Medicare patients from its charitable free drug

progrrlm in favor of sending them to CDF to induce Medicare-reimbursed Acthar sales. See e.g.,

id.nn B4-t36. Meanwhile, Mallinckrodt paid exactly what CDF said was necessary to fund the

copays of Acthar patients in the queue.   Id.fln ru7-155. Mallinckrodt's    scheme was profitable;

the company believed these copay subsidies were key to its Acthar sales efforts; and, with its

conduit operational, the company kept increasing Acthar's price. Id.nn 156-161.

       B.      THE COMPLAINT PLAUSIBLY ALLEGES SCIENTER

       Mallinckrodt also asks the Court to determine that it lacked the requisite scienter under

the AKS and FCA, adopting a post-hoc rationale that Mallinckrodt's actions were "objectively

reasonable," regardless of Mallinckrodt's intent at the time. De?sMot.19-23. But courts have

rejected this framework, holding that a defendant's contemporaneous intent is what matters, even

in the face of statutory ambiguity which is absent here. See, e.g., United States ex rel. Phalp    v.


Lincare Holdings lnc.,857 F.3d 1148, I155 (11th Cir. 2017) ("[S]cienter is not determined by

the ambiguity of a regulation, and can exist even if a defendant's interpretation is reasonable.");

United States ex rel. Minnesota Ass 'n of Nurse Anesthetists v. Allina Health Sys. Corp. , 27 6 F .3d

1032, 1053-54 (8th Cir.2002) ("If the Association shows the defendants certified compliance

with the regulation knowing ... that their actions did not satisfu the requirements of the

regulation as the [government] interpreted it, any possible ambiguity of the regulation is water

under the bridge."); United States ex rel. Bahnsen v. Bos. Sci. Neuromodulation Corp., No. l1-

12T0,2017 WL 6403864, *9 (D.N.J. Dec. 15,2017) ("[T]he timing of a defendant's reasonable

interpretation is critical . . . a claimant cannot avoid liability by manufacturing an after-the-fact

reasonable interpretation of an ambiguous provision."); United States ex rel. Streckv. Bristol-

Myers Squibb Co., No. 13-7547,2018 WL 6300578, *12 (E.D. Pa. Nov. 29,2018) ("a court



                                                  l8
          Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 24 of 31




should not resolve an FCA claim at the motion to dismiss stage where the plaintiff plausibly

alleges that the defendant proceeded with its interpretation in the face of contrary guidance")

mot.   for reconsideration denied at 370 F. Supp. 3d 491, 496 (8.D. Pa. 2019) (whether guidance
warned defendant away "presents a question of fact").

          The Complaint alleges Mallinclaodt's contemporaneous knowing and willful scienter.

Mallinckrodt cannot now ask the Court to disregard that allegation and dismiss this case at the

pleading stage. Phillips,s15 F.3d at233; Connelly,809 F.3d at786; McDermott,649 F. App'x

at269 n.3.

          In addition, Mallinckrodt's request that the Court adopt facts contrary to the Complaint

from HHS-OIG materials is improper. See United States ex rel. Spay v. CVC Caremark Corp.,

913 F. Supp. 2d 125 at 156 (E.D. Pa. 2012) ("To the extent, however, that Defendant asks for

judicial notice of facts gleaned from" public documents attached to Defendant's motion to

dismiss "the Court declines to do so."). Indeed, such factual disputes are often insufficient to

support post-discovery summary judgment, let alone a motion to dismiss, as determinations       of

intent under the AKS and the FCA are traditionally within the purview of the factfinder.8

          Nevertheless, Mallinckrodt cites Safeco Insurance Co. of America v.   Burr,55l U.S. 47

(2007), to argue that the Complaint should be dismissed on the pleadings, regardless    of

Mallinckrodt's intent at the time. Although not cited by Mallinckrodt, the Supreme Court's



8
    See, e.g., United States exrel. Cantekin v. (Jniv. of Pittsburgh, 192 F .3d 402, 4ll (3d Cir.
 1999) ("In applying [the FCA's knowledge] standards to the record before us, we must heed the
 basic rule that a defendant's state of mind typically should not be decided on summary
judgment."); United States ex rel. Bartlett v. Ashuoft, 39 F. Supp. 3d 656,679 (W.D. Penn.
 2014) ("determining whether a business alrangement violates the Anti-Kickback Statute is
 largely a question of intent, resolution of which is the province of the trier of fact."); Riehl v.
 Travelers Ins. Co.,772F.2d19,24 (3d. Cir. 1985) ("[I]ssues of knowledge and intent are
particularly inappropriate for resolution by summary judgment[.]").


                                                  19
           Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 25 of 31




recent decision in Halo Electronics., Inc. v. Pulse Electronics.,   Inc.,l36 S. Ct. 1923 (2016),

made clear that Safeco does support this argument. Id. at 1933      ('Nothing in Safeco   suggests that


we should look to facts that the defendant neither knew nor had reason to know at the time he

acted."). Instead, the Court reaffirmed that "culpability is generally measured against the

knowledge of the actor at the time of the challenged conduct" rather than "the strength of his

attorney's ingenuity" in justifying conduct after the fact. Id.

           Defendant also misreads United States ex rel. St'reckv. Allergan, lnc.,746F. App'x. 101

(3d. Cir. 2018), as adopting its rejected reading of Safeco. In Streck, the Third Circuit concluded

that defendants did not knowingly violate the FCA by excluding price-appreciation credits in

calculating a drug's average manufacturer price because the pricing statute was ambiguous, and

there was no evidence that the defendants were aware at the time that their reading of the statute

was eroneous. 746 F. App'x. at 108-09. Thus, Streck does not support Mallinckrodt's argument

that a defendant can avoid scienter as a matter of law merely by claiming that its conduct

conformed to an objectively reasonable interpretation of the law, regardless of contemporaneous

intent.

           In any event, Mallinckrodt's argument fails even applying the Safeco analysis, because:

1) the    AKS unambiguously prohibits knowingly and willfully paying Medicare copays to induce

Medicare purchases; 2) even if there were ambiguity, Mallinckrodt cannot establish a reasonable

contemporaneous interpretation; and 3) even     if it could, Mallinckrodt   was warned away from its

conduct. See Streck,746F. Appx.at 106 (citing Safeco 551 U.S. at 68-70)).

          First, the Anti-Kickback Statute's prohibition on knowingly and willfully paying

Medicare copays to induce Medicare sales is not ambiguous. It explicitly prohibits "knowingly

and   willfully offer[ing] or pay[ing] any remuneration (including   any kickback, bribe, or rebate)



                                                  20
         Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 26 of 31




directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person

. . . to purchase or iurange for or recommend purchasing any good . . . or item for which payment

may be made in whole or in part under a Federal health care program." 42 U.S.C.l320a-

7b(b)(2XB). There is no ambiguity concerning whether money for copay subsidies is

remuneration or whether Medicare-reimbursed Acthar prescriptions are "good[s]" or "item[s]"

within the statute's purview. Thus, there is no ambiguity that paying copay subsidies knowingly

and   willfully to induce Medicare to reimburse   an Acthar prescription violates the statute. See,


e.g., United States v. Williams, 218 F. Supp. 3d.730,740 OI.D. Ill. 2016) (AKS parallel

provision prohibiting paying remuneration to induce referrals "does provide a person of ordinary

intelligence with a reasonable opportunity to know what is prohibited."); United States     v.


Mathur,No. 2:11-CR-00312-MMD, 2012WL 4742833, at *13 (D. Nev. Sept. 13, 2012) (The

AKS "is not ambiguous about whether bribes, kickbacks, or rebates may be offered or paid to

induce referrals of Medicare business.") report and recommendation adopted, No. 2: 1 1-CR-

00312-MMD,2012WL 4711960 (D. Nev. Oct. 3,2012).

         Tellingly, Mallinckrodt does not cite a single case holding otherwise or dismissing AKS

allegations on these grounds. Instead, Mallinckrodt argues that the asserted differences between

the 2014 SAB and the 2005 SAB are grounds to do so, relying on United States ex rel. Pritsker         v.


Sodexho,   ftc., No. 03-6003, 2009 WL   579380 (E.D. Pa. Mar. 6, 2009),     aff'd,364 F. App'x 787

(3d Cir. 2010). There, the Court dismissed relator's FCA allegations premised on an

interpretation of a regulation that, during the time period in question, was contradicted by the

position of the federal agency administering the grant program at issue. Moreover the agency

had taken the opposite position at a prior time. Id. at * 16. Neither is remotely analogous to this




                                                  2l
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 27 of 31




situation, where the AKS has always prohibited conduct like that at issue in this case and the

agency guidance has been consistent in describing the risks of arrangements like Mallinckrodt's.

       Second, Mallinckrodt cannot establish that it had a contemporaneous, reasonable

alternative interpretation of the AKS, as it would need to. See supra,lS-19. Indeed, the

Complaint alleges the opposite, see, supra 6-l   l,   and appending publicly available materials does

not give Mallinckrodt an end run around the Complaint's detailed allegations that it acted

knowingly and willfully.   See   Phillips,s15 F.3d at233; Connelly,8Og F.3d at786; McDermott,

649F.App'x at269n.3;Spay,gl3 F. Srrpp.2dat156. Inanyevent,nothinginthematerials

attached to the Motion shows that Mallinckrodt's scheme could have reasonably been interpreted

to be consistent with these materials or the AKS. See, supra 16-18.

       Third, the materials cited by Mallinckrodt demonstrate that Mallinckrodt was warned

away from its conduct, and the Complaint specifically alleges as much. Id.; see, supraT-8.

Mallinckrodt's assertion that it was not wamed away is, again, a factual dispute, contrary to the

Complaint's allegations, and should not be inferred on a motion to dismiss. Bristol-Myers

Squibb Co.,2018 WL 6300578 at*12 (E.D. Pa. Nov. 29, 2018); see Spay,913 F. Supp. 2d at

156; Cantekin,l92 F.3d at   4ll; Bartlett,39F.   Supp.    3dat679; Riehl,772F.2dat24.

Mallinckrodt's motion should be denied.

III.   MALLINCKRODT'S MOTION TO STRIKE SHOULD BE DENIED

       Mallinckrodt also requests that the Court strike Paragraph 199 of the Complaint and its

accompanying footnote under Federal Rule 12(f).e Def s Mot. at 23-24. That Paragraph and



e
  Federal Rule 12(f) allows courts to strike'oredundant, immaterial, impertinent, or scandalous
matters" and "striking a pleading is a drastic remedy to be resorted to only when required for the
purposes ofjustice and should be used sparingly." DeLa Cruz v. Piccari Press, 521 F. Supp. 2d
424,428 (E.D. Pa. 2007) (citation omitted) (denying motion to strike); Giuliani v. Polysciences,
Inc., 27 5 F. Supp. 3d 564, 572 (8.D. Pa. 2017).
                                                  22
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 28 of 31




footnote state that the United States regularly enforces the AKS, pursues FCA liability based on

underlying violations of the AKS, and has recovered over $840 million in FCA actions against at

least eight drug companies for knowingly and    willfully paying Medicare   copays by using

foundations as conduits. Compl. fl 199.10 In arguing that these publicly available materials

should be stricken from the Complaint, Mallinckrodt misconstrues their content, misstates the

law, and misapprehends the purpose of that paragraph.

       First, despite Mallinckrodt's suggestion otherwise, these actions indeed involve conduct

dating back to 2010, as alleged here. Second, Mallinckrodt suggests that the government's

pursuit of civil FCA actions in these matters (as opposed to criminal AKS violations) somehow

supports the arguments in its own   motion. Dels Mot. at 24. Tellingly, Mallinckrodt does not

cite a case for this proposition, because the govemment is free to pursue whatever enforcement

action it wishes and courts routinely hold that the lack of a criminal prosecution is not relevant

to, or admissible in, a civil case. See, e.g., Johnson v. Elk Lake Sch. Dist.,283 F.3d 138, 147 (3d

Cir.2002) ("evidence of non-arrest, like evidence of nonprosecution or acquittal of    a crime, is


generally inadmissible in a civil trial concerning the same incident") (citation omiued). Third,

Mallinckrodt's implication that this paragraph is offered for any purpose other than further

context in which to read Congress's command that AKS-tainted claims are materially false is

                                                          o"[c]laims for payment made
inaccurate. Def s Mot. at 24. As Mallinckrodt recognizes,

pursuant to illegal kickbacks are false under the False Claims   Act."' Def s Mot. at 13 (quoting

Greenfield 880 F.3d at 95). Paragraph 199 merely underscores that violations of the AKS are




r0
  Paragraph 199 includes a footnote providing citations to five publicly available Department of
Justice press releases announcing the eight separate enforcement actions. Mallinckrodt attaches
four of these press releases to its motion. Def s. Ex. S.


                                                 23
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 29 of 31




material as a matter of law. See, e.g., Guilfuile v. Shields,913 F.3d 178, 190-91 (lst Cir. 2019)

(Section 1320a-7b(g) "essentially codifies the long-standing viewthat AKS violations are

'material' in the FCA context ."); United States ex rel. Lutz v. Berkeley Heartlab,lnc., No. 14-cv-

230,2017 WL 6015574 at*2 (D.S.C. Dec 4, 2017) (stating that "the only reasonable inference"

ftom 42 U.S.C. $ 1320a-7b(g) "is that AKS violations are per se material"). Paragraph 199

appears in a section ouflining this legal framework and is offered in that context, which is   wholly

appropriate. Accordingly, Mallinckrodt fails in its heavy burden to "demonstrate that the

allegations have no possible relalion to the controversy and may cause prejudice to one of the

parties, or that the allegations confuse the issues" and the court should deny its request. DeLa

Cruz, 521 F. Supp. 2d at 428 (citation omitted).

                                           CONCLUSION

       For the foregoing reasons, the United States respectfully requests that Mallinckrodt's

Motion be denied in its entirety.




                                                24
Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 30 of 31




                            Respectfully submitte4

                            JOSEPH H. HI.JNT
                            Assistant Attorney General

                            WILLIAM M. McSWAIN
                            United States Attorney


                                A          A4;
                            GREGORY B. DAVID
                            CHARLENE K. FULLMER
                            COLIN M. CTIERICO
                            Assistant United States Attorneys
                            615 Chestrut St., 12ft Floor
                            Philadelphia, PA 19106
                            Tel.: (215) 861-8788
                            E-mail colin.cherico@usdoj.gov

                            A}IDY  J. MAO
                            JAMIE A. YAVELBERG
                            AUGUSTINE M. RIPA
                            DANIEL A. SCHIFFER
                            Attorneys, Civil Division
                            United States Deparfinent of Justice
                            P.O Box 261
                            Ben Franklin Station
                            Washington, D.C. 20044




                              25
        Case 2:12-cv-00175-BMS Document 76 Filed 09/24/19 Page 31 of 31




                                     CERTIFICATE OF SERVICE


       It is hereby certified that   a copy of the foregoing United States' Response   in Opposition

to Defendantos Motion to Dismiss was sent via ECF this 24tr day of September,2llg,to the

following:


                                        John Bentivoglio, Esquire,
                                        Mitchell Ettinger, Esquire
                              Skadden, Arps, Meagher, Slate and Flom
                                  1440 New York Avenue, N.W.
                                         Washington, DC 20009

                                     Ross Begelman and Marc Orlow
                                        Begelman & Orlow, P.C.
                                            411 Route 70 East
                                          Cherry Hill, NJ 08034


                                     Brian J. McCormick, Jr., Esquire
                                          Ross Feller Casey, LLP
                                             One Liberty Place
                                        1650 Market St., Suite 3450
                                          Philadelphia, PA 19103




                                                 COLIN M. CTIERICO
                                                 Assistant United States Attomey
